UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6602



KEVIN ALEXANDER MOSS,

                                            Petitioner - Appellant,

         versus

LLOYD L. WATERS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-2884-S)


Submitted:   June 20, 1996                  Decided:   July 12, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin Alexander Moss, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing most

of the claims in his 28 U.S.C. § 2254 (1988) petition. We dismiss

the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny a certificate of probable cause to appeal and dismiss
the appeal as interlocutory. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2